                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JOSEPH CUSHINGBERRY,

                        Plaintiff,

        v.                                                       Case No. 18-C-1496

RN MELISSA KRUG,
FROEDTERT HOSPITAL, and
FOX 6 NEWS,

                        Defendants.


                                       SCREENING ORDER


        Plaintiff Joseph Cushingberry, who is currently incarcerated at Milwaukee County Jail and

representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that his civil rights were

violated. On September 26, 2018, the court directed Cushingberry to forward to the Clerk of Court

the sum of $16.33 as an initial partial filing fee in this action. Rather than paying the initial partial

filing fee, Cushingberry filed a motion for an extension of time to do so. It appears that

Cushingberry lacks the funds to pay the initial partial filing fee at this time. Therefore, the court

waives the initial partial filing fee, grants Cushingberry’s motion to proceed without prepayment of

the filing fee, and will screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        The plaintiff is required to pay the $400.00 filing fee for this action, which includes the

$350.00 statutory filing fee and a $50.00 administrative fee. See 28 U.S.C. § 1915(b)(1). If a

prisoner does not have the money to pay the filing fee, he can request leave to proceed without

prepayment of the full filing fee. In that case, the prisoner plaintiff proceeding in forma pauperis is
required to pay the full amount of the $350.00 statutory filing fee but not the $50.00 administrative

fee. See 28 U.S.C. § 1915(b)(1). Cushingberry has filed a certified copy of his prison trust account

statement for the six-month period immediately preceding the filing of his complaint, as required

under 28 U.S.C. § 1915(a)(2). Cushingberry was directed to forward to the Clerk of Court an initial

partial filing fee of $16.33, but because he lacks the funds to pay the initial partial filing fee, the court

waives the initial partial filing fee and will grant Cushingberry’s motion for leave to proceed without

prepaying the filing fee. See 28 U.S.C. § 1915(b)(4).

                                   SCREENING OF THE COMPLAINT

        The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez, 504

U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v.

Spink, 126 F.3d 895, 900 (7th Cir. 1997).

        To state a cognizable claim under the federal notice pleading system, the plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the


                                                     2
complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       On June 24, 2018, Cushingberry was involved in an accident that caused him to sustain

multiple injuries. After the accident, Cushingberry was transported to Froedtert Hospital for

treatment, where he claims he was treated “unfairly and like a criminal.” Cushingberry alleges that,

while at Froedtert, he was chained to the bed and restricted from seeing his family. At one point,

a man entered his room and said, “smile, [you’re] going to be on the news.” Cushingberry alleges

that RN Melissa Krug released him from Froedtert after a short time and without knowing all of his

injuries. Since the accident, Cushingberry has had persisting migraines, neck pain, and back pain.

                                    THE COURT’S ANALYSIS

       Cushingberry has provided no arguable basis for relief, having failed to make any rational

argument in law or fact to support his claims. See House v. Belford, 956 F.2d 711, 720 (7th Cir.

1992) (quoting Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom. Neitzke v.

Williams, 490 U.S. 319 (1989)). Cushingberry has failed to state federal claims against RN Melissa

Krug and Froedtert Hospital. An action under 42 U.S.C. § 1983 allows persons to seek relief when

they are deprived of “any rights, privileges, or immunities secured by the Constitution and laws.”

42 U.S.C. § 1983. To violate § 1983, the defendant must be a state actor. Tunca v. Lutheran Gen.

Hosp., 844 F.3d 411, 413 (7th Cir. 1988). In this case, RN Melissa Krug and Froedtert Hospital are

not “state actors” such that a constitutional claim under § 1983 can be brought against them. See

id. at 413–14; Babchuk v. Indiana Univ. Health, Inc., 809 F.3d 966, 970–71 (7th Cir. 2016). That

Froedtert Hospital may receive state funds is of no import. See Blum v. Yaretsky, 457 U.S. 991,


                                                 3
1011 (1982). Therefore, Cushingberry does not state federal claims against RN Melissa Krug and

Froedtert Hospital.

       Cushingberry has also failed to state a federal claim against Fox 6 News. Cushingberry seeks

monetary relief from Fox 6 News for defamation. Defamation alone is not ordinarily cognizable

under § 1983, such as when only reputation is at stake. Pitts. v. City of Kankakee, Ill., 267 F.3d

592, 596 (7th Cir. 2001); Smart v. Bd. of Trs. of the Univ. of Ill., 34 F.3d 432, 434 (7th Cir. 1994).

Only where defamation causes the deprivation of a property or liberty interest may it support an

action under § 1983. Bone v. City of Lafayette, Ind., 763 F.2d 295, 299 (7th Cir. 1985). Here,

Cushingberry does not allege that the defamation he underwent resulted in the deprivation of a

property or liberty interest. Cushingberry also does not allege that the person who entered his room

at Froedtert and asked him to smile publicized or otherwise communicated to others Cushingberry’s

involvement in the accident. See Schindler v. Seiler, 474 F.3d 1008, 1010 (7th Cir. 2007) (listing

communication of a false statement to others as one of the three central elements of a Wisconsin

defamation claim). Moreover, Cushingberry does not allege that the person who allegedly defamed

him was associated with Fox 6 News. Accordingly, Cushingberry has failed to state a federal claim

against Fox 6 News.

       IT IS THEREFORE ORDERED that the plaintiff’s obligation to pay the initial partial filing

fee is waived.

       IT IS FURTHER ORDERED that the plaintiff’s motion for extension of time to pay the

initial partial filing fee (ECF No. 7) is DENIED as moot.

       IT IS FURTHER ORDERED that the plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.


                                                  4
        IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

        IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from the plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2).

The payments shall be clearly identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with the plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined and to Corey F. Finkelmeyer, Assistant Attorney General,

Wisconsin Department of Justice, P.O. Box 7857, Madison, Wisconsin, 53707-7857.

        Dated at Green Bay, Wisconsin this 16th day of October, 2018.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court




                                                    5
This order and the judgment to follow are final. The plaintiff may appeal this court’s decision to the Court
of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry of
judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline. See
Fed. R. App. P. 4(a)(5)(A). If the plaintiff appeals, he will be liable for the $505.00 appellate filing fee
regardless of the appeal’s outcome. If the plaintiff seeks leave to proceed in forma pauperis on appeal, he
must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
The plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
meritorious. See 28 U.S.C. § 1915(g). If the plaintiff accumulates three strikes, he will not be able to file
an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
unless he demonstrates that he is in imminent danger of serous physical injury. Id.

Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal Rule
of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure 60(b). Any
motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry of judgment.
Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time, generally
no more than one year after the entry of judgment. The court cannot extend these deadlines. See Fed. R.
Civ. P. 6(b)(2).

A party is expected to closely review all applicable rules and determine, what, if any, further action is
appropriate in a case.




                                                     6
